Title: To George Washington from David Stuart, 2 April 1790
From: Stuart, David
To: Washington, George



Dear Sir,
Abingdon [Va.] 2nd April 1790

As it was my desire to give you the fullest information on the subject submitted to your judgement, I have to lament that I have failed; particularly, as I think it would have been of some importance, to have had the rents fixed, before the plantation was improved in its appearance, by the advance of the Spring—However, in a matter of such moment, a clear knowledge of every circumstance is certainly superior to every other consideration—To aid the explanations I have already given, and those I shall now attempt, I inclose a copy of the bill in Chancery, exhibited by Mr Dandridge. I wish it was in my power to furnish you with all the papers on the subject. By the agreement,

Mr Custis was not to pay ’till the expiration of the 24 years—By the mortgage however, he undoubtedly had the right to pay at any time before, he thought proper—The reason of Mr Alexander’s disputing this right, is founded on the difference between the agreement, and Mortgage—As the words “on or before,” are not in the agreement, as well as mortgage, he insists these words were introduced without his knowledge, and contrary to the intentions of either party—But this evasion in the opinion of my Lawyers, would have been of no avail if the money tendered had been of the proper kind. I informed you in my last, how it happened that this discovery was made—This being the case, you will observe that the object of the Bill, so far as it prays that the Mortgage should be cancelled, in consequence of the tender, is defeated—You appear to be in the same error with respect to the scaling the £12,000, that my Lawyers were in; ’till last Summer, when the trial was expected—Tho’ this sum no doubt gave rise to the £48,000: You will observe, from the short recitement of the agreement & Mortgage in the Bill, that there is no mention of it—The £48,000 only is mentioned—On discovering this circumstance, the Lawyers are of opinion that the £48,000 will be scaled, as there is no foundation for the Court to enquire, how it accumulated; and every man has a right to sell his property for the most he can get—The omission of the £12,00[0] in the writings, was no doubt asigned, to avoid all evidence of Compound interest—Had my Counsel continued in opinion, that the £12,000 would be scaled I should never have thought of a compromise; for at either of the scales of five, according to the time of the agreement or six, the time at which Alexander contends the deed and mortgage ought to have been dated, I should have thought it a good bargain to the estate—I confess I was alarmed at the sum to which the £48,000 would amount, at either of the scales, and immediately consulted you respecting the compromise—I informed you last fall, of the dispute about the time at which the deed is dated, and when Alexander contends it ought to have been dated. This I informed you, was the circumstance on which my Lawyers founded their advise to me, to suffer a nonsuit; if a compromise could not be effected—hoping that Alexander at the expiration of the 24 years would not be able to exhibit such strong proofs of its being Post-dated, as he could at present—It seems that the deed and

mortgage both, are dated the 10th of April 1779. The scale at this time was sixteen—If we could have assurance in succeeding in this point, I should disapprove of a compromise. But tho’ the Lawyers view it as the most favourable circumstance in the cause, they are by no means sanguine respecting it; as Alexander might obtain an order, and no doubt would, to perpetuate the testimony, proving how it happened to have this date, rather than the 25th December 1778—It is certain, Mr Custis was put into possession on the 25th of December 1778, and had his Overseer with all his hands there—I find I mentioned in my last letter to you on this subject, that the Deed was dated the 25th December 1778—This has happened, from the opinion at present entertained by my lawyers, on a consideration of all circumstances, that Alexander at present at least, would succeed in establishing it at this period—I have already mentioned, that it was the expectation of Alexander’s Lawyers to have the scale fixed according to the date of the agreement, which would be five—Marshall thinks according to the present adjudications, was it a suit at Common Law, that it would be regulated by the date of the deed; but that in a suit of Chancery, exhibited by us, and resting on the merits of our cause, the Chancellor would order the error to be corrected, if the testimony adduced, was strong.
I shall now proceed to answer your questions, tho’ many of them are already solved; as it will be the best means of drawing the whole to a point—1st What are the opinions &c.—It has ever been the opinion of those I have consulted, that Mr Custis had the option of paying at any time, before the expiration of the 24 years—2nd Whether in the articles &c.—There is no exception or proviso whatever against paper money in any writing whatever—3rd At what period &c. The agreement was entered into the 1st of July 1778, the deed is dated on the 10th of April 1779—the Virginia scale at the first period is five, at the second sixteen—I am not acquainted with the Continental scale—On December 25th 1778, the time at which Alexander contends the deed ought to have been dated, the scale is at six—4th In what sort of paper money &c.—The inclosed description of the money certifyed by the person who tendered it, and one of the witnesses will satisfy you of the sort tendered; on which I inclosed in my former letter the opinions of Messrs Randolph,

Marshall & Innis, that it was not proper—Mr Randolph’s opinion contained the reason, (if I don’t forget) why it is not proper—You will see by the inclosed bill, that it was tendered in May 1781. Why the proper money was not obtained I cannot say—You have now every information which I can give you on this subject—If there is any point in which I have not succeeded, I will make any application you shall propose to my Lawyers to clear it up—I have only to add further that I saw Mr Randolph on his return from New York and mentioned the conditional agreement I had made with Alexander. He expressed much satisfaction at it, and thought it fortunate for the estate, Alexander had acceded to the compromise—As I must set out for Williamsburg, by the 10th of the month, I must beg, if you approve of the agreement, that you will inclose your approbation to Mr Lund Washington, whom I must depute to manage the fixing the rents in my absence—I must also beg, you will drop me a fiew lines directed to the care of Mr Nicholson at Williamsburg, signifying your determination, one way, or the other, that I may know what directions to give to my Lawyers. I am Dr Sir with the greatest respect Your Affecte Serv:

David Stuart

